NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TOMMY LEE STEVENS,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5112 ..
Appea1 from the U11ited States C0urt of Federal
C121imS in case n0. 10-CV-509, Judge Vict0r J. W01Ski.
ON MOTION
ORDER
T0mmy Lee Stevens moves for a 30-day extension of
time to file his initial brief
Up0n consideration thereof
IT ls 0RDERED THA'1‘:

STEVENS V. US
2
The motion is granted Stevens’ initial brief (f01'1n en-
cl0sed) is due within 30 days of the date of filing of this
order
FoR THE COURT
 1 8  /s/ J an H0rbaly
Date J an H01'baly
Clerk
cc: Tomrny Lee SteVens (Informal Brief F0r1n Enclosed)
S
Carner0n Cohick, Esq.
lLED
s.s. cou1=ri:0F APPEALs ma
me renew clncu1T
AUG 1 3 2011
JAN HORBALY
CLERK